                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT                       DEC 2 0 2018
                      FOR THE DISTRICT OF MONTANA                        Clerk, U.S District Court
                            BILLINGS DIVISION                              District Of Montana
                                                                                 Missoula


 UNITED STATES OF AMERICA,                          CR 18-105-BLG-DLC

                      Plaintiff,

 vs.                                                       ORDER

 STETSON LEE HINEBAUCH,

                       Defendant.

        Defendant Stetson Lee Hinebauch moves to dismiss Count I of the

Indictment. (Doc. 21.) For the reasons explained, the Court denies the motion.

                                   BACKGROUND

        On August 16, 2018 Hinebauch was indicted under 18 U.S.C. §§ 922(g)(l),

(a)( 6). Hinebauch seeks to dismiss Count I for felon in possession of a firearm as

unconstitutional under the Second Amendment, the equal protection clause, and

substantive due process. Because Hinebauch does not brief his substantive due

process claim, it is not properly before the Court and will not be considered.

Hinebauch's other claims are discussed below.

                                    DISCUSSION

   I.      Second Amendment Challenge

        Hinebauch concedes that the Ninth Circuit has held that a Second

Amendment challenge to 18 U.S.C. § 922(g)(l) fails. See United States v.
                                          1
Vongxay, 594 F.3d 1111 (9th Cir. 2010). However, Hinebauch seems to suggest

that this Court should pick up where the United States Supreme Court left off in

District of Columbia v. Heller, 544 U.S. 570 (2008) and conduct a "proper and

complete historical analysis" to extend the fundamental right to bear arms to

felons, in violation of the Ninth Circuit's holding in Vongxay and Heller's

instructions to the contrary. (Doc. 22 at 3-4 (quoting Heller, 544 U.S. at 627

("Although we do not undertake an exhaustive historical analysis today of the full

scope of the Second Amendment, nothing in our opinion should be taken to cast

doubt on the longstanding prohibitions on the possession of firearms by felons ..

.")).) This Court declines to do so. "Under [the] law of the circuit doctrine, a

published decision of [the Ninth Circuit] constitutes binding authority which must

be followed unless and until overruled by a body competent to do so." In re

Zermeno-Gomez, 868 F.3d 1048, 1052 (9th Cir. 2017) (quoting Gonzalez v.

Arizona, 677 F.3d 383, 389 n.4 (9th Cir. 2012) (en bane)) (internal quotation marks

omitted).

      The Ninth Circuit has clearly held that Heller does not constitute a basis on

which to challenge a criminal charge involving the possession of a firearm by a

prohibited person. Vongxay, 594 F.3d at 1115. To the extent that Hinebauch

argues that Heller's "language about certain long-standing restrictions on gun

possession is dicta, and therefore not binding," the Ninth Circuit has expressly held


                                          2
to the contrary. Id. Because this is the "law of the circuit," the Court denies

Hinebauch' s Second Amendment challenge.

   II.      Equal Protection Challenge

         Additionally, Hinebauch challenges Count I under the equal protection

clause of the Fifth Amendment. He argues that the statutory scheme under § 922

creates an irrational distinction between non-violent felons and business-crimes

felons, because it excludes those convicted of "antitrust violations, unfair trade

practices, restraints of trade, or other similar offenses relating to the regulation of

business practices" under§ 92l(a)(20)(A), but not other non-violent felons.

Hinebauch argues that Vongxay does not control the outcome here, because

Vongxay involved a challenge the statute's definition of a "felon" itself, whereas

Hinebauch challenges the exclusion of certain kinds of felons from the firearm

prohibition.

         To the extent that Vongxay's resolution of the equal protection challenge

itself may be distinguishable, Vongxay's conclusion that rational basis remains the

appropriate level of scrutiny post-Heller controls. Id. at 1118. Notably, the

Government provides no justification for why Congress' exclusion of business

related crimes under§ 921(a)(20)(A) survives rational basis review. Nevertheless,

"rational basis review requires deference to reasonable underlying legislative

judgments," and the Court will not invalidate a legislative decision where it is

                                           3
based on a "plausible policy reason for the classification." Armour v. City of

Indianapolis, Ind., 566 U.S. 673, 681-82 (2012).

      Numerous courts have upheld Congress' decision to exempt business-felons

in the face of an equal protection challenge. The Seventh Circuit concluded that

Congress had a rational basis to exclude these felons because § 922(g)(l) was

enacted "to keep firearms out of the hands of those persons whose prior conduct

indicated a heightened proclivity for using firearms to threaten community peace."

United States v. Jester, 139 F.3d 1168, 1171 (7th Cir. 1998). The Fourth Circuit

applied similar reasoning, even in the face of the defendant's challenge that his

prior conviction for robbery was a "non-violent" crime. United States v. Pruess,

703 F.3d 242,247 (4th Cir. 2012). There, the Court concluded that "[t]here is a

plainly rational relation between the felon-in-possession prohibition as applied to a

collector of dangerous, often stolen weapons and explosives who has repeatedly

and flagrantly ignored the laws of the United States, like [the defendant,] and the

legitimate government interest in public safety." Id. Additionally, in an

unpublished decision, the Ninth Circuit concluded that these very same arguments

lacked merit, reasoning that "Congress could rationally conclude that firearms are

more likely to be involved in drug conspiracies than they are in monopolization

attempts or other business-related crimes." United States v. Small, 494 F. App'x

789, 791 (9th Cir. 2012) (unpublished).


                                          4
      Reviewing the reasoning of these courts, the Court agrees that Congress

could rationally conclude that there was reason to exclude business-felons from the

firearm prohibition, because financially motivated or regulatory-avoidance crimes

do not contain the same inherent "heightened proclivity" for violence and danger

as the crimes included in§ 922(g)(l), even those categorized as "non-violent."

Similarly, in Vongxay, the Ninth Circuit found no equal protection concern even

where Vongxay's three prior convictions (two for car burglary and one for drug

possession) were all classified as non-violent crimes.

        Therefore, the Court denies Hinebauch's motion to dismiss Count I of the

Indictment as unconstitutional.

      Accordingly, IT IS ORDERED that Defendant's Motion to Dismiss

Unconstitutional Charge and Statute (Doc. 21) is DENIED.

      DATED this 2..0 ~ay of December, 2




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         5
